                Case 1:19-bk-11123-VK                   Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                     Desc
                                                        Main Document     Page 1 of 53
Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Barkstrong, LLC dba Zoicpet dba Zoic Pet

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  24725 Calle Conejo                                              4325 Glencoe Ave Suite 10846
                                  Calabasas, CA 91302                                             Marina Del Rey, CA 90292
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Los Angeles                                                     Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  there are no physical assets
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 1:19-bk-11123-VK                       Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                  Desc
Debtor
                                                             Main Document     Page 2Case
                                                                                      of 53
                                                                                          number (if known)
          Barkstrong, LLC dba Zoicpet dba Zoic Pet
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                Case 1:19-bk-11123-VK                    Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                       Desc
Debtor
                                                         Main Document     Page 3Case
                                                                                  of 53
                                                                                      number (if known)
         Barkstrong, LLC dba Zoicpet dba Zoic Pet
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 1:19-bk-11123-VK   Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49   Desc
                        Main Document     Page 4 of 53
Case 1:19-bk-11123-VK   Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49   Desc
                        Main Document     Page 5 of 53
Case 1:19-bk-11123-VK   Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49   Desc
                        Main Document     Page 6 of 53
               Case 1:19-bk-11123-VK                                         Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                                                   Desc
                                                                             Main Document     Page 7 of 53
 Fill in this information to identify the case:

 Debtor name            Barkstrong, LLC dba Zoicpet dba Zoic Pet

 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $                    0.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $                    0.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        6,423,138.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           6,423,138.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                  Desc
                                                               Main Document     Page 8 of 53
 Fill in this information to identify the case:

 Debtor name         Barkstrong, LLC dba Zoicpet dba Zoic Pet

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                              Last 4 digits of account
                                                                                                             number


           3.1.     Bank of America                                         checking accounts                                                                 $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                            $0.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 0.00    -                                0.00 = ....                                     $0.00
                                              face amount                        doubtful or uncollectible accounts




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                     Desc
                                                               Main Document     Page 9 of 53
 Debtor         Barkstrong, LLC dba Zoicpet dba Zoic Pet                                      Case number (If known)
                Name


 12.        Total of Part 3.                                                                                                              $0.00
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                   Desc
                                                               Main Document    Page 10 of 53
 Debtor         Barkstrong, LLC dba Zoicpet dba Zoic Pet                                     Case number (If known)
                Name

            The corporation has a brand name that is
            recognized and could have some value.
            However, the name was purchased from
            ANF--which is still owed nearly $3,000,000.
            Per the security agreement in the contract,
            ANF is permitted to reclaim the brand name in
            the event of default                                                            $0.00                                             $0.00



 62.        Licenses, franchises, and royalties
            A majority of Barkstrong LLC is owned by Dog
            Star Capital LLC. Dog Star Capital has
            absolutely no assets or activity other than
            owning a majority share of and being the
            managing member of Barkstrong LLC. Milli Ta
            owns 100% of Dog Star Capital (Dog Star
            Capital was formed for the sole purpose of
            being the managing member of Barkstrong,
            LLC).                                                                           $0.00                                             $0.00



 63.        Customer lists, mailing lists, or other compilations
            The customer list has no value. Basically, the
            debtor LLC did order fullfillments to online
            purchases through Chewy.com. The pet food
            that the debtor LLC sold (to consumers) was
            manufactured separately and sold through
            Chewy.com. The corporation never had any
            inventory or equipment or any tangible assets
            whatsoever. The corporation simply made
            money from the sales based on its brand. But
            the corporation did not make enough to
            service its obligations.                                                        $0.00                                             $0.00



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                              $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49         Desc
                                                               Main Document    Page 11 of 53
 Debtor         Barkstrong, LLC dba Zoicpet dba Zoic Pet                                     Case number (If known)
                Name


        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
               Case 1:19-bk-11123-VK                                Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                               Desc
                                                                    Main Document    Page 12 of 53
 Debtor          Barkstrong, LLC dba Zoicpet dba Zoic Pet                                                            Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                      $0.00       + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                          $0.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                           Desc
                                                               Main Document    Page 13 of 53
 Fill in this information to identify the case:

 Debtor name         Barkstrong, LLC dba Zoicpet dba Zoic Pet

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                          Desc
                                                               Main Document    Page 14 of 53
 Fill in this information to identify the case:

 Debtor name         Barkstrong, LLC dba Zoicpet dba Zoic Pet

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           Unknown
           CA Dept of Tax & Fee                                      Check all that apply.
           Administration                                               Contingent
           450 N Street                                                 Unliquidated
           Sacramento, CA 95814                                         Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2018-2019                                                 withholding/sales taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           Unknown
           Franchise Tax Board                                       Check all that apply.
           P.O. Box 2952                                                Contingent
           Sacramento, CA 95812                                         Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2018-2019                                                 state income withholding taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   24830                               Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                                      Desc
                                                               Main Document    Page 15 of 53
 Debtor       Barkstrong, LLC dba Zoicpet dba Zoic Pet                                                        Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown     Unknown
           Internal Revenue Service                                  Check all that apply.
           Centralized Insolvency Operations                            Contingent
           PO Box 7346                                                  Unliquidated
           Philadelphia, PA 19101-7346                                  Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2018-2019                                                 payroll withholding taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown     Unknown
           Social Security Administration                            Check all that apply.
           P.O. Box 4055                                                Contingent
           Richmond, CA 94804                                           Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2018-2019                                                 withholding taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $2,956.00
           3401 Technology Drive, LLC                                                  Contingent
           2458 Old Dorsett Road Ste. 311                                              Unliquidated
           Maryland Heights, MO 63043                                                  Disputed
           Date(s) debt was incurred 2018
                                                                                   Basis for the claim:     Claim
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $7,509.00
           Aaron Cohn                                                                  Contingent
           2625 9th Lane, #21                                                          Unliquidated
           Anoka, MN 55303                                                             Disputed
           Date(s) debt was incurred     2018                                      Basis for the claim:     Claim
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.               $105,000.00
           American Nutrition Inc                                                      Contingent
           2813 Wall Ave                                                               Unliquidated
           Ogden, UT 84401                                                             Disputed
           Date(s) debt was incurred 2018
                                                                                   Basis for the claim:     Claim
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 2 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                      Desc
                                                               Main Document    Page 16 of 53
 Debtor       Barkstrong, LLC dba Zoicpet dba Zoic Pet                                                Case number (if known)
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $2,837,653.00
          ANF Pet Inc.                                                          Contingent
          1500 Whitehall Lane                                                   Unliquidated
          Saint Helena, CA 94574                                                Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,035.00
          Anna Felipe                                                           Contingent
          588 Oakdale Ct                                                        Unliquidated
          Upland, CA 91786                                                      Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,240.00
          Answer Force                                                          Contingent
          P.O. Box 2115                                                         Unliquidated
          Tualatin, OR 97062                                                    Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,109.00
          Antonio Virgili                                                       Contingent
          929 Lauren St                                                         Unliquidated
          New Braunfels, TX 78130                                               Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          April Tran                                                            Contingent
          23101 Sherman Place, Suite 302                                        Unliquidated
          West Hills, CA 91300                                                  Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    shareholder
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $16,694.00
          Armstrong Transport Group                                             Contingent
          8210 University Executive Park Dr                                     Unliquidated
          Suite 210                                                             Disputed
          Charlotte, NC 28262
                                                                             Basis for the claim:    Claim
          Date(s) debt was incurred 2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $4,836.00
          Ben Pennell                                                           Contingent
          9082 Fanega Ct.                                                       Unliquidated
          Elk Grove, CA 95758                                                   Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 3 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                      Desc
                                                               Main Document    Page 17 of 53
 Debtor       Barkstrong, LLC dba Zoicpet dba Zoic Pet                                                Case number (if known)
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $16,000.00
          BrightPet                                                             Contingent
          38281 Industrial Park Road                                            Unliquidated
          Lisbon, OH 44432                                                      Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $105,000.00
          Bryan Cogley                                                          Contingent
          15750 Fairview Dr                                                     Unliquidated
          Fontana, CA 92336                                                     Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $15,188.00
          Business Consolidation                                                Contingent
          8755 Aero Dr. #209                                                    Unliquidated
          San Diego, CA 92123                                                   Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $8,000.00
          Christopher Morgan Fulfillment Serv                                   Contingent
          16595 West Stratton Drive                                             Unliquidated
          New Berlin, WI 53151-7301                                             Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $27,474.00
          CK Nutrition                                                          Contingent
          PO Box 863                                                            Unliquidated
          Exeter, NH 03833                                                      Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,768.00
          CMIT Solutions of St. Charles/Chest                                   Contingent
          1200 Chesterfield Mall Ste 302                                        Unliquidated
          Chesterfield, MO 63017                                                Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          Coan, Payton & Payne, LLC                                             Contingent
          103 W Mountain Avenue, Suite 200                                      Unliquidated
          Fort Collins, CO 80524                                                Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 4 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                      Desc
                                                               Main Document    Page 18 of 53
 Debtor       Barkstrong, LLC dba Zoicpet dba Zoic Pet                                                Case number (if known)
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $370,000.00
          Comerica Bank                                                         Contingent
          3701 Hamlin Rd.                                                       Unliquidated
          Auburn Hills, MI 48326                                                Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $8,700.00
          CoopDigity, Inc                                                       Contingent
          323 D St                                                              Unliquidated
          Marysville, CA 95901                                                  Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $278.00
          CT Corporation                                                        Contingent
          818 W 7th St #930                                                     Unliquidated
          Los Angeles, CA 90017                                                 Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $10,000.00
          Darell Menke (sage law)                                               Contingent
          9696 Culver Boulevard, Ste. 301                                       Unliquidated
          Culver City, CA 90232                                                 Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $140,000.00
          Donald Radcliffe                                                      Contingent
          239 Long Hill Rd                                                      Unliquidated
          Little Falls, NJ 07424                                                Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $4,844.00
          Donavan Meyer                                                         Contingent
          3114 SE 24th Ave                                                      Unliquidated
          Ocala, FL 34471                                                       Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $40,000.00
          Evangers                                                              Contingent
          2210 W 162nd St                                                       Unliquidated
          Markham, IL 60428                                                     Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 5 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                      Desc
                                                               Main Document    Page 19 of 53
 Debtor       Barkstrong, LLC dba Zoicpet dba Zoic Pet                                                Case number (if known)
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $25,000.00
          Fast Forward Financing - MCA Loan                                     Contingent
          100 Summer St, #1175                                                  Unliquidated
          Boston, MA 02110                                                      Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $977.00
          FCFS, Inc.                                                            Contingent
          600 Central Ave., Suite 212                                           Unliquidated
          Highland Park, IL 60035                                               Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $43,858.00
          Forshey & Prostok                                                     Contingent
          777 Main Street, Suite 1290                                           Unliquidated
          Fort Worth, TX 76102                                                  Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          Goodman Capital Finance                                               Contingent
          3010 LBJ Freeway Suite 140                                            Unliquidated
          Dallas, TX 75234                                                      Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $140,000.00
          Gregory Caputo                                                        Contingent
          17 Squire Hill Rd.                                                    Unliquidated
          Caldwell, NJ 07006                                                    Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $95,000.00
          Gregory Eastwood                                                      Contingent
          38059 Bella Rosa Dr.                                                  Unliquidated
          Murrieta, CA 92563                                                    Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $7,653.00
          GS1 US                                                                Contingent
          7887 Washington Village Dr.                                           Unliquidated
          Ste# 300                                                              Disputed
          Dayton, OH 45459
                                                                             Basis for the claim:    Claim
          Date(s) debt was incurred 2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 6 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                      Desc
                                                               Main Document    Page 20 of 53
 Debtor       Barkstrong, LLC dba Zoicpet dba Zoic Pet                                                Case number (if known)
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $21,000.00
          Guillermo Herrera - O3b, Inc.                                         Contingent
          1730 S Federal Hwy #268                                               Unliquidated
          Delray Beach, FL 33483                                                Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          Gundaker Comercial Group                                              Contingent
          2458 Old Dorsett Road #311                                            Unliquidated
          St. Louis, MO 63043                                                   Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,238.00
          Husch Blackwell LLP                                                   Contingent
          600 Travis St., Suite 2350                                            Unliquidated
          Houston, TX 77002                                                     Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $9,157.00
          Ivan Posniak                                                          Contingent
          1000 Archway, Unit 6306                                               Unliquidated
          Irvine, CA 92618                                                      Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $6,500.00
          Jennifer Friel                                                        Contingent
          4121 Wilshire Blvd, #405                                              Unliquidated
          Los Angeles, CA 90010                                                 Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $9,011.00
          Joseph Scott Steed                                                    Contingent
          518 Applewood Ave                                                     Unliquidated
          Altamonte Springs, FL 32714                                           Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,087.00
          Liberty Mutual Insurance                                              Contingent
          100 Liberty Way                                                       Unliquidated
          Dover, NH 03820-4597                                                  Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 7 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                      Desc
                                                               Main Document    Page 21 of 53
 Debtor       Barkstrong, LLC dba Zoicpet dba Zoic Pet                                                Case number (if known)
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          Luca Migliore                                                         Contingent
          1840 Jefferson Ave., #303                                             Unliquidated
          Miami Beach, FL 33139                                                 Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    shareholder
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $16,705.00
          Majid Daneshmand Rokhi                                                Contingent
          19571 Turtle Ridge                                                    Unliquidated
          Northridge, CA 91326                                                  Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          Midwest Laboratories                                                  Contingent
          13611 B Street                                                        Unliquidated
          Omaha, NE 68144                                                       Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          Miguel Paredes                                                        Contingent
          7706 SW 193rd Lane                                                    Unliquidated
          Miami, FL 33157                                                       Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    shareholder
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          Milli Ta                                                              Contingent
          24725 Calle Conejo                                                    Unliquidated
          Calabasas, CA 91302                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    shareholder
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $7,597.00
          Model Graphics & Media Inc.                                           Contingent
          2614 E Crescentville Rd                                               Unliquidated
          West Chester, OH 45069                                                Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $9,414.00
          Mueller Prost Lc                                                      Contingent
          7733 Forsyth Blvd. #1200                                              Unliquidated
          Saint Louis, MO 63105                                                 Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 8 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                      Desc
                                                               Main Document    Page 22 of 53
 Debtor       Barkstrong, LLC dba Zoicpet dba Zoic Pet                                                Case number (if known)
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $3,147.00
          O3B, Inc.                                                             Contingent
          1730 S Federal Hwy. #268                                              Unliquidated
          Delray Beach, FL 33483                                                Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $55,830.00
          Oasis                                                                 Contingent
          2054 Vista Parkway, Suite 300                                         Unliquidated
          West Palm Beach, FL 33411                                             Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $654,000.00
          Omar Limon                                                            Contingent
          4775 Collins Ave., #3504                                              Unliquidated
          Miami Beach, FL 33140                                                 Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          Pet Food Consulting, LLC                                              Contingent
          4689 W 20th Street, Unit H                                            Unliquidated
          Greeley, CO 80634                                                     Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    shareholder
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $11,937.00
          Priority 1 Inc                                                        Contingent
          1800 E Roosevelt Rd                                                   Unliquidated
          Little Rock, AR 72206                                                 Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          Rashmikant and Bharati Shah Fam Tru                                   Contingent
          901 Nantes Way                                                        Unliquidated
          Bakersfield, CA 93311                                                 Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    shareholder
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $200,000.00
          Richard "Kirk" Young                                                  Contingent
          221 Northlind Dr.                                                     Unliquidated
          Defiance, MO 63341                                                    Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 9 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                      Desc
                                                               Main Document    Page 23 of 53
 Debtor       Barkstrong, LLC dba Zoicpet dba Zoic Pet                                                Case number (if known)
              Name

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          Richard Buyalos                                                       Contingent
          2809 Ladbrook Way                                                     Unliquidated
          Westlake Village, CA 91361                                            Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    shareholder
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $4,992.00
          Richard Byrd                                                          Contingent
          196 Knox Drive                                                        Unliquidated
          Hedgesville, WV 25427                                                 Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $4,892.00
          Scott Johnson                                                         Contingent
          10803 Jefferson Trace Blvd                                            Unliquidated
          Louisville, KY 40291                                                  Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $76,000.00
          Simmons Pet Food                                                      Contingent
          316 North Hico                                                        Unliquidated
          Siloam Springs, AR 72761-2806                                         Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $5,000.00
          State of CA Dept of Industrial Rela
          Labor Commissions Office                                              Contingent
          2031 Howe Ave Suite 100                                               Unliquidated
          Case No.: WC-CM-676042                                                Disputed
          Sacramento, CA 95825
                                                                             Basis for the claim:    Claim
          Date(s) debt was incurred 2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $25,000.00
          State Registration                                                    Contingent
          2234 117th Ave.                                                       Unliquidated
          Greeley, CO 80634                                                     Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $6,482.00
          Stuart Chiu                                                           Contingent
          25-15151 26 Aveune                                                    Unliquidated
          Surrey, BC                                                            Disputed
          V4P 2Z8, Canada
                                                                             Basis for the claim:    Claim
          Date(s) debt was incurred      2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 10 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                      Desc
                                                               Main Document    Page 24 of 53
 Debtor       Barkstrong, LLC dba Zoicpet dba Zoic Pet                                                Case number (if known)
              Name

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $50,000.00
          Sunshine Mills                                                        Contingent
          500 6th Street SW                                                     Unliquidated
          P.O. Box 676                                                          Disputed
          Red Bay, AL 35582
                                                                             Basis for the claim:    Claim
          Date(s) debt was incurred      2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $3,375.00
          Sunteck Transport Co., LLC                                            Contingent
          4500 Salisbury Road, Suite 305                                        Unliquidated
          Jacksonville, FL 32216                                                Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $277,000.00
          Super G, LLC                                                          Contingent
          1541 Ocean Avenue, Suite 200                                          Unliquidated
          Santa Monica, CA 90401                                                Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,892.00
          Susan Hoch                                                            Contingent
          13238 Fiji Way                                                        Unliquidated
          Marina Del Rey, CA 90292                                              Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $625,000.00
          TCJ                                                                   Contingent
          132 W. 31st St                                                        Unliquidated
          New York, NY 10001                                                    Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $250,000.00
          Texas Farms Product Nutrition-TFP                                     Contingent
          915 South Fredonia Street                                             Unliquidated
          Nacogdoches, TX 75964                                                 Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,276.00
          Thomas J. Rizzo                                                       Contingent
          2889 Plaza Del Amo #310                                               Unliquidated
          Torrance, CA 90503                                                    Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 11 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                         Desc
                                                               Main Document    Page 25 of 53
 Debtor       Barkstrong, LLC dba Zoicpet dba Zoic Pet                                                Case number (if known)
              Name

 3.67      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $25,000.00
           Thryve Capital Funding LLC - MCA Lo                                  Contingent
           30 Broad St                                                          Unliquidated
           New York, NY 10004                                                   Disputed
           Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.68      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $15,900.00
           TQL                                                                  Contingent
           4289 Ivy Pointe Blvd.                                                Unliquidated
           Cincinnati, OH 45245                                                 Disputed
           Date(s) debt was incurred     2018                                Basis for the claim:    Claim
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.69      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $934.00
           ULINE                                                                Contingent
           12575 Uline Drive                                                    Unliquidated
           Pleasant Prairie, WI 53158                                           Disputed
           Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Claim
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Armstrong Transport Group
           PO Box 560687                                                                              Line     3.9
           Charlotte, NC 28256
                                                                                                             Not listed. Explain

 4.2       Armstrong Transport Group
           PO Box 74815                                                                               Line     3.9
           Chicago, IL 60694
                                                                                                             Not listed. Explain

 4.3       CMIT Solutions of St. Charles/Chest
           PO Box 688                                                                                 Line     3.16
           Saint Charles, MO 63302
                                                                                                             Not listed. Explain

 4.4       Comerica Bank
           1717 Main Street                                                                           Line     3.18
           Dallas, TX 75201
                                                                                                             Not listed. Explain

 4.5       Forshey Prostock, LLP
           500 Crescent Court, Suite 240                                                              Line     3.27
           Dallas, TX 75201
                                                                                                             Not listed. Explain

 4.6       Priority 1 Inc
           PO Box 840808                                                                              Line     3.50
           Dallas, TX 75284-0808
                                                                                                             Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 12 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                      Desc
                                                               Main Document    Page 26 of 53
 Debtor       Barkstrong, LLC dba Zoicpet dba Zoic Pet                                            Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.7       Simmons Pet Food
           530 E. Main St                                                                        Line     3.56
           Siloam Springs, AR 72761
                                                                                                        Not listed. Explain

 4.8       State Board of Equalization
           PO Box 942899                                                                         Line     2.1
           Sacramento, CA 94279
                                                                                                        Not listed. Explain

 4.9       Sunshine Mills
           2103 S. Gloster St                                                                    Line     3.60
           Tupelo, MS 38802
                                                                                                        Not listed. Explain

 4.10      Sunteck Transport Co., LLC
           PO Mbox 536665                                                                        Line     3.61
           Pittsburgh, PA 15253-5908
                                                                                                        Not listed. Explain

 4.11      Thomas J. Rizzo
           2601 Dorsey Dr                                                                        Line     3.66
           Torrance, CA 90503
                                                                                                        Not listed. Explain

 4.12      TQL
           PO Box 634558                                                                         Line     3.68
           Cincinnati, OH 45263-4558
                                                                                                        Not listed. Explain

 4.13      Uline
           2200 S. Lakeside Dr.                                                                  Line     3.69
           Waukegan, IL 60085
                                                                                                        Not listed. Explain

 4.14      ULINE
           PO Box 88741                                                                          Line     3.69
           Chicago, IL 60680-1741
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +     $                  6,423,138.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                    6,423,138.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 13 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                               Desc
                                                               Main Document    Page 27 of 53
 Fill in this information to identify the case:

 Debtor name         Barkstrong, LLC dba Zoicpet dba Zoic Pet

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal           Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                          Desc
                                                               Main Document    Page 28 of 53
 Fill in this information to identify the case:

 Debtor name         Barkstrong, LLC dba Zoicpet dba Zoic Pet

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                     Desc
                                                               Main Document    Page 29 of 53


 Fill in this information to identify the case:

 Debtor name         Barkstrong, LLC dba Zoicpet dba Zoic Pet

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $800,000.00
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $3,000,000.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               none                                                                                                $0.00         Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                          Desc
                                                               Main Document    Page 30 of 53
 Debtor       Barkstrong, LLC dba Zoicpet dba Zoic Pet                                                  Case number (if known)



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    none                                                                                                $0.00


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                               Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case 1:19-bk-11123-VK                           Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                     Desc
                                                               Main Document    Page 31 of 53
 Debtor        Barkstrong, LLC dba Zoicpet dba Zoic Pet                                                     Case number (if known)



       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss         Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address
       11.1.     Price Law Group, APC
                 6345 Balboa Blvd, Suite 247
                 Building 2
                 Encino, CA 91316                                    Attorney Fees, plus filing fee                            2019                      $8,000.00

                 Email or website address
                 alpert@pricelawgroup.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers           Total amount or
                                                                                                                         were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                     Date transfer          Total amount or
                Address                                          payments received or debts paid in exchange                was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                     Dates of occupancy
                                                                                                                             From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                   Desc
                                                               Main Document    Page 32 of 53
 Debtor      Barkstrong, LLC dba Zoicpet dba Zoic Pet                                                   Case number (if known)



    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                          Desc
                                                               Main Document    Page 33 of 53
 Debtor      Barkstrong, LLC dba Zoicpet dba Zoic Pet                                                   Case number (if known)




21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Barkstrong, LLC                                  This corporation owns the brand                  EIN:
             Marina Del Rey                                   name and did order fullfillment
                                                                                                               From-To      2018-2019


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                  Desc
                                                               Main Document    Page 34 of 53
 Debtor      Barkstrong, LLC dba Zoicpet dba Zoic Pet                                                   Case number (if known)



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       Michael Rohki                                                                                                        2018-2019
                    19571 Turtle Ridge Lane
                    Porter Ranch, CA 91326

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Dog Star Capital LLC                           24725 Calle Conejo                                  President and managing                60.5%
       (owned by Milli Ta)                            Calabasas, CA 91302                                 member

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Phoenix Shield                                                                                     this LLC was the "manager "           no ownership
                                                                                                          of the debtor. It is owned by         interest
                                                                                                          Millie Ta.
                                                                                                          It had no other purpose and
                                                                                                          no assets,etc.


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 1:19-bk-11123-VK                            Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                  Desc
                                                               Main Document    Page 35 of 53
 Debtor      Barkstrong, LLC dba Zoicpet dba Zoic Pet                                                   Case number (if known)




            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 none
       .

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
Case 1:19-bk-11123-VK   Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49   Desc
                        Main Document    Page 36 of 53
Case 1:19-bk-11123-VK   Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49   Desc
                        Main Document    Page 37 of 53
Case 1:19-bk-11123-VK   Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49   Desc
                        Main Document    Page 38 of 53
    Case 1:19-bk-11123-VK   Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49   Desc
                            Main Document    Page 39 of 53

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       Barkstrong, LLC dba Zoicpet dba Zoic Pet
                       4325 Glencoe Ave Suite 10846
                       Marina Del Rey, CA 90292


                       Steven A. Alpert
                       Price Law Group, APC
                       6345 Balboa Blvd. Suite 247
                       Encino, CA 91316


                       3401 Technology Drive, LLC
                       2458 Old Dorsett Road Ste. 311
                       Maryland Heights, MO 63043


                       Aaron Cohn
                       2625 9th Lane, #21
                       Anoka, MN 55303


                       American Nutrition Inc
                       2813 Wall Ave
                       Ogden, UT 84401


                       ANF Pet Inc.
                       1500 Whitehall Lane
                       Saint Helena, CA 94574


                       Anna Felipe
                       588 Oakdale Ct
                       Upland, CA 91786


                       Answer Force
                       P.O. Box 2115
                       Tualatin, OR 97062
Case 1:19-bk-11123-VK   Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49   Desc
                        Main Document    Page 40 of 53


                   Antonio Virgili
                   929 Lauren St
                   New Braunfels, TX 78130


                   April Tran
                   23101 Sherman Place, Suite 302
                   West Hills, CA 91300


                   Armstrong Transport Group
                   8210 University Executive Park Dr
                   Suite 210
                   Charlotte, NC 28262


                   Armstrong Transport Group
                   PO Box 560687
                   Charlotte, NC 28256


                   Armstrong Transport Group
                   PO Box 74815
                   Chicago, IL 60694


                   Ben Pennell
                   9082 Fanega Ct.
                   Elk Grove, CA 95758


                   BrightPet
                   38281 Industrial Park Road
                   Lisbon, OH 44432


                   Bryan Cogley
                   15750 Fairview Dr
                   Fontana, CA 92336
Case 1:19-bk-11123-VK   Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49   Desc
                        Main Document    Page 41 of 53


                   Business Consolidation
                   8755 Aero Dr. #209
                   San Diego, CA 92123


                   CA Dept of Tax & Fee Administration
                   450 N Street
                   Sacramento, CA 95814


                   Christopher Morgan Fulfillment Serv
                   16595 West Stratton Drive
                   New Berlin, WI 53151-7301


                   CK Nutrition
                   PO Box 863
                   Exeter, NH 03833


                   CMIT Solutions of St. Charles/Chest
                   1200 Chesterfield Mall Ste 302
                   Chesterfield, MO 63017


                   CMIT Solutions of St. Charles/Chest
                   PO Box 688
                   Saint Charles, MO 63302


                   Coan, Payton & Payne, LLC
                   103 W Mountain Avenue, Suite 200
                   Fort Collins, CO 80524


                   Comerica Bank
                   3701 Hamlin Rd.
                   Auburn Hills, MI 48326
Case 1:19-bk-11123-VK   Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49   Desc
                        Main Document    Page 42 of 53


                   Comerica Bank
                   1717 Main Street
                   Dallas, TX 75201


                   CoopDigity, Inc
                   323 D St
                   Marysville, CA 95901


                   CT Corporation
                   818 W 7th St #930
                   Los Angeles, CA 90017


                   Darell Menke (sage law)
                   9696 Culver Boulevard, Ste. 301
                   Culver City, CA 90232


                   Donald Radcliffe
                   239 Long Hill Rd
                   Little Falls, NJ 07424


                   Donavan Meyer
                   3114 SE 24th Ave
                   Ocala, FL 34471


                   Evangers
                   2210 W 162nd St
                   Markham, IL 60428


                   Fast Forward Financing - MCA Loan
                   100 Summer St, #1175
                   Boston, MA 02110
Case 1:19-bk-11123-VK   Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49   Desc
                        Main Document    Page 43 of 53


                   FCFS, Inc.
                   600 Central Ave., Suite 212
                   Highland Park, IL 60035


                   Forshey & Prostok
                   777 Main Street, Suite 1290
                   Fort Worth, TX 76102


                   Forshey Prostock, LLP
                   500 Crescent Court, Suite 240
                   Dallas, TX 75201


                   Franchise Tax Board
                   P.O. Box 2952
                   Sacramento, CA 95812


                   Goodman Capital Finance
                   3010 LBJ Freeway Suite 140
                   Dallas, TX 75234


                   Gregory Caputo
                   17 Squire Hill Rd.
                   Caldwell, NJ 07006


                   Gregory Eastwood
                   38059 Bella Rosa Dr.
                   Murrieta, CA 92563


                   GS1 US
                   7887 Washington Village Dr.
                   Ste# 300
                   Dayton, OH 45459
Case 1:19-bk-11123-VK   Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49   Desc
                        Main Document    Page 44 of 53


                   Guillermo Herrera - O3b, Inc.
                   1730 S Federal Hwy #268
                   Delray Beach, FL 33483


                   Gundaker Comercial Group
                   2458 Old Dorsett Road #311
                   St. Louis, MO 63043


                   Husch Blackwell LLP
                   600 Travis St., Suite 2350
                   Houston, TX 77002


                   Internal Revenue Service
                   Centralized Insolvency Operations
                   PO Box 7346
                   Philadelphia, PA 19101-7346


                   Ivan Posniak
                   1000 Archway, Unit 6306
                   Irvine, CA 92618


                   Jennifer Friel
                   4121 Wilshire Blvd, #405
                   Los Angeles, CA 90010


                   Joseph Scott Steed
                   518 Applewood Ave
                   Altamonte Springs, FL 32714


                   Liberty Mutual Insurance
                   100 Liberty Way
                   Dover, NH 03820-4597
Case 1:19-bk-11123-VK   Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49   Desc
                        Main Document    Page 45 of 53


                   Luca Migliore
                   1840 Jefferson Ave., #303
                   Miami Beach, FL 33139


                   Majid Daneshmand Rokhi
                   19571 Turtle Ridge
                   Northridge, CA 91326


                   Midwest Laboratories
                   13611 B Street
                   Omaha, NE 68144


                   Miguel Paredes
                   7706 SW 193rd Lane
                   Miami, FL 33157


                   Milli Ta
                   24725 Calle Conejo
                   Calabasas, CA 91302


                   Model Graphics & Media Inc.
                   2614 E Crescentville Rd
                   West Chester, OH 45069


                   Mueller Prost Lc
                   7733 Forsyth Blvd. #1200
                   Saint Louis, MO 63105


                   O3B, Inc.
                   1730 S Federal Hwy. #268
                   Delray Beach, FL 33483
Case 1:19-bk-11123-VK   Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49   Desc
                        Main Document    Page 46 of 53


                   Oasis
                   2054 Vista Parkway, Suite 300
                   West Palm Beach, FL 33411


                   Omar Limon
                   4775 Collins Ave., #3504
                   Miami Beach, FL 33140


                   Pet Food Consulting, LLC
                   4689 W 20th Street, Unit H
                   Greeley, CO 80634


                   Priority 1 Inc
                   1800 E Roosevelt Rd
                   Little Rock, AR 72206


                   Priority 1 Inc
                   PO Box 840808
                   Dallas, TX 75284-0808


                   Rashmikant and Bharati Shah Fam Tru
                   901 Nantes Way
                   Bakersfield, CA 93311


                   Richard "Kirk" Young
                   221 Northlind Dr.
                   Defiance, MO 63341


                   Richard Buyalos
                   2809 Ladbrook Way
                   Westlake Village, CA 91361
Case 1:19-bk-11123-VK   Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49   Desc
                        Main Document    Page 47 of 53


                   Richard Byrd
                   196 Knox Drive
                   Hedgesville, WV 25427


                   Scott Johnson
                   10803 Jefferson Trace Blvd
                   Louisville, KY 40291


                   Simmons Pet Food
                   316 North Hico
                   Siloam Springs, AR 72761-2806


                   Simmons Pet Food
                   530 E. Main St
                   Siloam Springs, AR 72761


                   Social Security Administration
                   P.O. Box 4055
                   Richmond, CA 94804


                   State Board of Equalization
                   PO Box 942899
                   Sacramento, CA 94279


                   State of CA Dept of Industrial Rela
                   Labor Commissions Office
                   2031 Howe Ave Suite 100
                   Case No.: WC-CM-676042
                   Sacramento, CA 95825


                   State Registration
                   2234 117th Ave.
                   Greeley, CO 80634
Case 1:19-bk-11123-VK   Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49   Desc
                        Main Document    Page 48 of 53


                   Stuart Chiu
                   25-15151 26 Aveune
                   Surrey, BC
                   V4P 2Z8, Canada


                   Sunshine Mills
                   500 6th Street SW
                   P.O. Box 676
                   Red Bay, AL 35582


                   Sunshine Mills
                   2103 S. Gloster St
                   Tupelo, MS 38802


                   Sunteck Transport Co., LLC
                   4500 Salisbury Road, Suite 305
                   Jacksonville, FL 32216


                   Sunteck Transport Co., LLC
                   PO Mbox 536665
                   Pittsburgh, PA 15253-5908


                   Super G, LLC
                   1541 Ocean Avenue, Suite 200
                   Santa Monica, CA 90401


                   Susan Hoch
                   13238 Fiji Way
                   Marina Del Rey, CA 90292


                   TCJ
                   132 W. 31st St
                   New York, NY 10001
Case 1:19-bk-11123-VK   Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49   Desc
                        Main Document    Page 49 of 53


                   Texas Farms Product Nutrition-TFP
                   915 South Fredonia Street
                   Nacogdoches, TX 75964


                   Thomas J. Rizzo
                   2889 Plaza Del Amo #310
                   Torrance, CA 90503


                   Thomas J. Rizzo
                   2601 Dorsey Dr
                   Torrance, CA 90503


                   Thryve Capital Funding LLC - MCA Lo
                   30 Broad St
                   New York, NY 10004


                   TQL
                   4289 Ivy Pointe Blvd.
                   Cincinnati, OH 45245


                   TQL
                   PO Box 634558
                   Cincinnati, OH 45263-4558


                   ULINE
                   12575 Uline Drive
                   Pleasant Prairie, WI 53158


                   Uline
                   2200 S. Lakeside Dr.
                   Waukegan, IL 60085
Case 1:19-bk-11123-VK   Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49   Desc
                        Main Document    Page 50 of 53


                   ULINE
                   PO Box 88741
                   Chicago, IL 60680-1741
       Case 1:19-bk-11123-VK                       Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                                   Desc
                                                   Main Document    Page 51 of 53


Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &         FOR COURT USE ONLY
Email Address
Steven A. Alpert 159730
6345 Balboa Blvd. Suite 247
Encino, CA 91316
818-995-4540 Fax: 818-995-9277
California State Bar Number: 159730 CA
alpert@pricelawgroup.com




     Attorney for:
                                                UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

In re:                                                       CASE NO.:
          Barkstrong, LLC dba Zoicpet dba Zoic Pet           ADVERSARY NO.:
                                                  Debtor(s), CHAPTER: 7

                                                                  Plaintiff(s),
                                                                                    CORPORATE OWNERSHIP STATEMENT
                                                                                       PURSUANT TO FRBP 1007(a)(1)
                                                                                         and 7007.1, and LBR 1007-4

                                                                                                                   [No hearing]
                                                              Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I,    Steven A. Alpert 159730                                                 , the undersigned in the above-captioned case, hereby declare
                 (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
Case 1:19-bk-11123-VK   Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49   Desc
                        Main Document    Page 52 of 53
     Case 1:19-bk-11123-VK                         Doc 1 Filed 05/06/19 Entered 05/06/19 17:23:49                                                   Desc
                                                   Main Document    Page 53 of 53


                     Addendum to Corporate Ownership Statement Pursuant to
                  F.R.B.P. 1007(a)(1) and 7007.1, and Local Bankruptcy Rule 1002-5
The following entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more of any
class of the corporation’s(s’) equity interests:
 April Tran
 23101 Sherman Place, Suite 302
 West Hills, CA 91300
 Bryan Cogley
 15750 Fairview Dr
 Fontana, CA 92336
 Dog Star Capital LLC (Mili Ta owns)
 24725 Calle Conejo
 Calabasas, CA 91302
 Gregory Caputo
 17 Squire Hill Rd.
 Caldwell, NJ 07006
 Gregory Eastwood
 38059 Bella Rosa Dr.
 Murrieta, CA 92563
 Luca Migliore
 1840 Jefferson Ave., #303
 Miami Beach, FL 33139
 Miguel Paredes
 7706 SW 193rd Lane
 Miami, FL 33157
 Omar Limon
 4775 Collins Ave., #3504
 Miami Beach, FL 33140
 Rashmikant Shah
 901 Nantes Way
 Bakersfield, CA 93311
 Thomas Rizzo
 2889 Plaza Del Amo #310
 Torrance, CA 90503




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
